Citation Nr: 1124533	
Decision Date: 06/29/11    Archive Date: 07/06/11

DOCKET NO.  06-24 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for severe degenerative joint disease (DJD) of the left shoulder status post total left shoulder arthroplasty.

2.  Entitlement to service connection for a cervical spine disability (claimed as cervicalgia).

3.  Entitlement to service connection for a lumbar spine disability (claimed as upper and lower back arthritis), to include thoracic scoliosis and lumbar degenerative disc disease (DDD).

4.  Entitlement to service connection for a left knee disability (claimed as left knee arthritis).

5.  Entitlement to service connection for a right knee disability (claimed as right knee arthritis).

6.  Entitlement to service connection for a right eardrum/bone injury.

7.  Entitlement to service connection for right ear hearing loss.

8.  Entitlement to service connection for a residual scar above the left eye from a laceration.

9.  Entitlement to service connection for macroadenoma of the pituitary gland.

10.  Entitlement to service connection for headaches.

11.  Entitlement to service connection for a vision disorder.

12.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel



INTRODUCTION

The Veteran had active duty service from February 1956 to February 1959.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2006 and July 2007 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified in personal hearings before a Decision Review Officer (DRO) in Columbia, South Carolina, in September 2006, and before the undersigned Veterans Law Judge in January 2011 in Washington, D.C.  Transcripts of those hearings are associated with the claims file.

The Board notes that the Veteran's claims of service connection for cold injuries of his bilateral feet (claimed as dermatophytosis of his toenails) were granted in a November 2006 rating decision, at which time each foot was assigned a 30 percent disability evaluation effective May 19, 2004.  No notice of disagreement was received within one year of that decision; thus, it is final.  The Board will no longer address those claims in this decision.  Similarly, a March 2007 rating decision granted service connection for tinnitus, also resolving that appeal.

The issues of service connection for cervical spine, lumbar spine, bilateral knee, right eardrum, right ear hearing loss, left eye scar, macroadenoma of the pituitary gland, headaches, vision problems and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran is currently diagnosed with severe DJD of the left shoulder status post total left shoulder arthroplasty.

2.  The Veteran competently and credibly stated that he injured his left shoulder in service while wrestling with another servicemember.

3.  The preponderance of the evidence of record demonstrates that the Veteran's currently-diagnosed left shoulder disability is related to his in-service left shoulder injury.


CONCLUSION OF LAW

The criteria establishing service connection for severe DJD of the left shoulder status post total left shoulder arthroplasty have been met.  38 U.S.C.A. §§ 1131, 1154, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

In light of the favorable decision, discussed below, as to the issue of service connection for a left shoulder disability, no further discussion as to VCAA is required at this time.  This decision represents a fully favorable grant of benefits sought on appeal as to that issue.

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file.  Although there is an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b) (2010).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d) (2010).

In order to prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 (1999).

Moreover, where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).

Initially, the Board notes that the Veteran's service treatment records are not available and appear to have been destroyed in a fire.  VA has made several attempts to locate those records and deemed that further attempts would be futile in a formal memorandum of unavailability in March 2006.  

In cases where service medical records are unavailable, the VA has a heightened duty to explain its findings and conclusions and to consider carefully the benefit of the doubt rule.  Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The Board's analysis of the claim was undertaken with this duty in mind.  The case law does not, however, lower the legal standard for proving a claim for service connection but rather increases the Board's obligation to evaluate and discuss in its decision all the evidence that may be favorable to the Veteran.  Russo v. Brown, 9 Vet. App. 46 (1996).

On appeal, the Veteran has testified, particularly at his September 2006 and January 2011 hearings, that he injured his left shoulder in service.  Specifically, another service member put him in a headlock in his barracks and they fell over a foot locker and onto a concrete floor, on top of the Veteran's left shoulder.  The Veteran sustained other injuries at that time as well, including a laceration above his left eye that he had sutured.  The Veteran sought treatment after the incident in service and was prescribed pain medication.  

The Veteran further testified that his left shoulder has hurt ever since that incident, and that after discharge he self-medicated himself until approximately 1961 when he saw a private physician, who is now deceased and his records unavailable.  The Veteran saw another private physician later on and also had another period of self-medication until he began seeking treatment with VA in about 1998 or 1999.  

The Veteran submitted six friend's statements documenting, with slightly more description, the incident testified to by the Veteran above.  With the exception of the amount of time they have known the Veteran-13, 61, 55, 59, 2.5, and 21 years, respectively-and their signature lines, these statements are all identical.  The Board notes that the Veteran testified in his September 2006 hearing that none of these people served with him and that he wrote all of the statements himself and had the friends read them for accuracy and sign them.

The Veteran also submitted lay statements from his son and two daughters, documenting that he has suffered from left shoulder pain for as long as they can remember.  The Veteran had reportedly told them that he injured his left shoulder in the same manner he described above.

The Veteran's brother also submitted a lay statement in January 2009, noting that after the Veteran returned from Germany he had to help him with minor tasks, such as tying his shoes and tie and putting on a shirt and jacket because of his left shoulder pain.  At that time, the Veteran had told him that he injured his left shoulder wrestling in barracks in Germany.  The Veteran's brother noted that the Veteran was an excellent athlete and boxer prior to joining the military and that he had "won all his many fights that I personally witnessed."  The Veteran's brother indicated that the Veteran was in excellent condition when he joined the military and that he returned from Germany with several health issues.

VA treatment records from throughout the appeal period demonstrate diagnoses of severe DJD of the left shoulder.  In December 2004 the Veteran underwent a total left shoulder replacement and arthroplasty.

In a November 2007 letter, the Veteran's VA primary care physician noted the Veteran's report of falling on his left shoulder in service.  He further stated that it was more likely than not that that injury in service "directly caused his severe DJD of the left shoulder and caused him to undergo total shoulder replacement in December 2004."  

Additionally, the Veteran was seen by a VA chiropractor in May 2008 for a consultation.  At that time, he noted left shoulder pain and reiterated the 1957 fall while on active duty, including being thrown to the floor on his left side, landing on his left shoulder.  The Veteran was noted as having had a total shoulder replacement and his left shoulder was still bothering him.  Without diagnosing any left shoulder condition, the VA chiropractor stated that the Veteran's left shoulder condition was at least as likely as not a direct result of the injury he received in the barracks accident.  

The Board notes that the Veteran cannot be presumptively service-connected for his left shoulder disability in this case because such arthritic condition was not manifested until many years after his discharge from service.  See 38 C.F.R. §§ 3.307, 3.309.  However, he may still establish service connection under other service connection principles.  See Combee v. Principi, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

Again, the Veteran is currently diagnosed with severe DJD of the left shoulder, status post total left shoulder arthroplasty.  Thus, the first element of service connection, current disability, has been met.

Additionally, the Veteran is competent to state that he injured his left shoulder during military service due to falling onto a concrete floor.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis); see also Jones v. West, 12 Vet. App. 383, 385 (1999) (where the determinative issue is one of medical causation or a diagnosis, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue).

With respect to the lay statements of record, it is noted that none of those individuals were present to personally witness the injury.  However, such statements are competent with respect to establishing that the Veteran reported the facts surrounding his in-service injury consistently to several people.  The statements from the Veteran's children have similar probative value.

The most useful statement, however, is that written by the Veteran's brother.  In addition to noting the Veteran's report of in-service injury, the brother also 
demonstrates that he personally witnessed the Veteran's condition after his return from Germany in service.  

Given the lack of the Veteran's service treatment records and the consistency of the Veteran's story as to his left shoulder injury in this case, the Board finds that the lay evidence of a left shoulder injury due to a wrestling incident in service is credible.  Thus, the Board finds that the second element of service connection has been met in this case.

Finally, the Board notes that the Veteran has stated that his left shoulder pain has been present since discharge from service and that he has self-medicated himself for lengthy periods of time, with the exception of when he saw two private physicians whose records are unavailable.  Thus, in this case there is a significant gap in documented treatment.  However, lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Thus, his claim does not fail due to the absence of clinical records.  Moreover, despite the gap in documented continuity of treatment, the preponderance of the clinical evidence in this case weighs in favor of a finding of a nexus to service.  Particularly, the Veteran's VA chiropractor and his primary care physician in this case both competently stated that the claimed left shoulder disability was due to his fall on his left shoulder in service.  Such evidence, as well as the credibility and probity of the Veteran and his brother's statements, weigh in favor of a finding of service connection in this case.  

Accordingly, the Board finds that service connection for severe DJD of the left shoulder status post total left shoulder arthroplasty is warranted on the evidence of record and that claim is granted.  See 38 C.F.R. §§ 3.102, 3.303.  In reaching this conclusion, the benefit of the doubt doctrine has been appropriately applied.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Service connection for severe DJD of the left shoulder status post total left shoulder arthroplasty is granted.


REMAND

On appeal, the Veteran has asserted that his cervical and lumbar spine, bilateral knee, left eye scar, right eardrum, headaches and vision problems arise from his 1957 accident where he was wrestling with another servicemember in his barracks, tripped over a foot locker and fell to the concrete floor on his left shoulder, striking his head against the foot locker on the way down.  He indicated that he sought treatment for a laceration above his left eye, which required stitches, and that he was prescribed pain medication.  Additionally, he stated that approximately 5 months after that incident, he developed vision problems and headaches during service which required glasses.  The Veteran has stated that he has essentially sought treatment at medical providers who have passed away or whose records cannot be obtained, or self-medicated these conditions since discharge from service until 1998 when he began seeking VA treatment. Additionally, the Veteran has asserted that his pituitary gland tumor was the result of service.  

The Board notes that the Veteran's service treatment records are unavailable and have been deemed to be fire-related.  Again, in cases where service medical records are unavailable, the VA has a heightened duty to explain its findings and conclusions and to consider carefully the benefit of the doubt rule.  Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  

Evidence of record demonstrates that the Veteran is currently diagnosed with cervicalgia, lumbar spine DDD, arthritis of the bilateral knees, pituitary macroadenoma, cluster headaches, and a visual disorder.  Given the Veteran's lay testimony of a wrestling accident in service and the lack of any service treatment records or clinical evidence demonstrating continuous treatment since military service, the Board finds that a VA examination for all of the above claimed disorders should be afforded the Veteran on remand.  See 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet App. 79, 81 (2006); see also Duenas v. Principi, 18 Vet. App. 512 (2004).

The Veteran also avers that his right eardrum disability and right ear hearing loss are the result of noise exposure during service.  The Board notes that in a January 2007 VA examination, the VA audiologist did not address any eardrum injury, and noted that she could not give an opinion without speculation as to the right ear hearing loss.  The examiner did not explain why it would be speculative to offer an opinion.  The Board finds that such an opinion is not adequate in this case and a remand is necessary.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (a VA examination must be based on an accurate factual premise). 

The Veteran also has claimed TDIU and stated throughout the appeal period that he is unable to work due to all of these above noted conditions, as well as his service-connected disabilities.  The claim of entitlement to TDIU is therefore inextricably intertwined with the other issues which are being remanded.  Under the circumstances, a decision by the Board on the Veteran's claim for entitlement to TDIU would be premature.  See Henderson v. West, 12 Vet. App. 11, 20 (1998); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  Moreover, following examinations on the other issues, an opinion should be obtained as to whether the Veteran is precluded from securing and following substantially gainful employment due to service-connected disability.  

Ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any relevant VA treatment records from the Columbia, South Carolina, Charleston, South Carolina, and Augusta, Georgia, VA Medical Centers, and any other VA medical facility that may have treated the Veteran, since August 2007 and associate those documents with the claims file.

2.  Following the completion of the above to the extent possible, schedule the Veteran for VA orthopedic and skin examinations to determine whether his claimed lumbar spine, cervical spine, bilateral knee and left eye scar disorders are related to military service.  The claims file must be made available to and be reviewed by each of the examiners in conjunction with the examination.  All tests deemed necessary, including x-rays, should be conducted and the results reported in detail.  

Following review of the claims file and examination of the Veteran, the examiner(s) is asked to diagnose any lumbar spine, cervical spine, bilateral knee disorder found, as well as whether there is a scar above the Veteran's left eye.

The examiner is then asked to opine as to the following:

(a) Lumbar Spine: Whether the Veteran's currently diagnosed thoracic scoliosis and lumbar DDD, as well as any other diagnosed lumbar spine disorder noted by this examiner, more likely, less likely or at least as likely as not (50 percent or greater probability) arose as a result of military service.  

The examiner should specifically opine as to whether the Veteran's fall in service in 1957 caused his lower back problems, and must specifically address the May 2008 opinion from VA chiropractor L.B.S.  The VA examiner should also address the Veteran's pre-service history of boxing, as well as any post-service accidents he may have been in.

(b) Cervical Spine: Whether the Veteran's currently diagnosed cervicalgia, as well as any other diagnosed cervical spine disorder noted by this examiner, more likely, less likely or at least as likely as not (50 percent or greater probability) arose as a result of military service.  

The examiner should specifically opine as to whether the Veteran's fall in service in 1957 caused the Veteran's neck problems, and must specifically address the May 2008 opinion from VA chiropractor L.B.S.  The VA examiner should also address the Veteran's pre-service history of boxing as well as any post-service accidents he may have been in.

(c) Knees: Whether ant knee disorders more likely, less likely or at least as likely as not (50 percent or greater probability) arose as a result of military service.  

The examiner should specifically opine as to whether the Veteran's fall in service in 1957 caused any knee disorder, and must specifically address the May 2008 opinion from VA chiropractor L.B.S.  The VA examiner should also address the Veteran's pre-service history of boxing, any post-service accidents he may have been in and specifically the 1966 post-service surgery of a bullet removal from his right knee.
 

(d) Scar above the Left Eye: The examiner should indicate whether the Veteran has a scar above his left eye and if so whether it more likely, less likely or at least as likely as not (50 percent or greater probability) arose as a result of military service.  

The examiner should specifically opine as to whether the Veteran's fall in service in 1957 caused the scar above his left eye, and also should address the Veteran's pre-service history of boxing.

All opinions must be accompanied by a clear rationale.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

3.  Schedule the Veteran for a VA endocrinology examination in order to determine whether the Veteran's macroadenoma of the pituitary gland is related to service.  The claims file must be made available to and be reviewed by each of the examiners in conjunction with the examination.  All tests deemed necessary, including x-rays, should be conducted and the results reported in detail.  

Following review of the claims file and examination of the Veteran, the examiner is asked to diagnose any defect of the pituitary gland found, including a macroadenoma thereof.  The examiner is then asked to opine whether the diagnosed macroadenoma of the pituitary gland more likely, less likely, or at least as likely as not (50 percent or greater probability) arose during or was the result of military service.

All opinions must be accompanied by a clear rationale.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

4.  Schedule the Veteran for a VA neurological examination in order to determine whether the Veteran's headaches are related to service.  The claims file must be made available to and be reviewed by each of the examiners in conjunction with the examination.  All tests deemed necessary should be conducted and the results reported in detail.  

Following review of the claims file and examination of the Veteran, the examiner is asked to diagnose any headache disorder found.  The examiner is then asked to opine whether any headache disorder more likely, less likely, or at least as likely as not (50 percent or greater probability) arose during or was the result of military service.  

The examiner should specifically address whether such headaches were the result of his 1957 fall where he hit his head while wrestling; he or she should also discuss the whether the current headaches are caused or aggravated (made permanently worse beyond their natural progression) by the Veteran's macroadenoma of the pituitary gland or are related to the Veteran's pre-service history of boxing.

All opinions must be accompanied by a clear rationale.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

5.  Schedule the Veteran for a VA ophthalmology examination in order to determine whether the Veteran has a vision disorder that is related to service.  The claims file must be made available to and be reviewed by each of the examiners in conjunction with the examination.  All tests deemed necessary should be conducted and the results reported in detail.  

Following review of the claims file and examination of the Veteran, the examiner is asked to diagnose any visual defect/ophthalmological disorder found.  The examiner is then asked to opine whether any visual defect/ophthalmological disorder more likely, less likely, or at least as likely as not (50 percent or greater probability) arose during or was the result of military service.  

The examiner should specifically address whether such disorder is the result his 1957 fall where he hit his head while wrestling; the Board notes that the Veteran stated that he also required glasses for the first time in his life approximately 5 months after that fall.  The examiner should also discuss whether any current vision problems are caused or aggravated by the macroadenoma of the pituitary gland, as well as whether such may be related to the Veteran's pre-service history of boxing.  

All opinions must be accompanied by a clear rationale.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

6.  Schedule the Veteran for a VA ear disease and audiological examination in order to determine whether the Veteran's right eardrum and right ear hearing loss disorders are related to service.  The claims file must be made available to and be reviewed by each of the examiners in conjunction with the examination.  All tests deemed necessary should be conducted and the results reported in detail.  

Following review of the claims file and examination of the Veteran, the examiner is asked to diagnose any right eardrum or right ear hearing loss disorders found.  The examiner is then asked to opine whether any right eardrum and right ear hearing loss more likely, less likely, or at least as likely as not (50 percent or greater probability) arose during or was the result of military service, to include any noise exposure therein.  

The examiner should also specifically address whether his right eardrum disorder was the result his 1957 fall where he hit his head while wrestling.

All opinions must be accompanied by a clear rationale.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

7.  Schedule the Veteran for a VA general medical examination.  The examiner should review the claims file in conjunction with the examination, including the prior ordered examinations, and indicate that such review has occurred.  

Following a claims file review and examination, the examiner should opine whether it is at least as likely as not (50 percent or greater probability) that the Veteran's service-connected disabilities, to include his bilateral cold injury residuals of his bilateral feet, left shoulder disability, tinnitus, and any other disorder found in a preceding examinations to be related to service, either alone, or together, are sufficient to preclude substantially gainful employment in light of his professional qualifications and employment history and without consideration of his age or any nonservice-connected disorders.  

A rationale for any opinion expressed must be provided.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

8.  Following the above development, review the claims file and readjudicate the Veteran's claims of service connection for a lumbar spine disability, cervical spine disability, bilateral knee disabilities, scar above the left eye, macroadenoma of the pituitary gland, headaches, vision problems, right eardrum disability, right ear hearing loss, and entitlement to TDIU.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
ERIC S. LEBOFF 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


